Citation Nr: 0108014	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying the veteran's claim of 
entitlement to service connection for asbestosis.  The basis 
of the denial was that the veteran's claim was not well 
grounded.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in March 2000, the veteran requested a hearing before 
the Board, sitting at the RO.  However, prior to the 
scheduling of such proceeding, the veteran through his 
representative in April 2000 withdrew his hearing request.

During the pendency of this appeal, a significant change in 
the law was made.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for 
asbestosis on a basis that no longer exists, nor has the RO 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law.  The end result 
is that the veteran has not been informed of the VCAA 
provisions that may have applicability to the issue herein 
presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, the Board notes that in McGinty v. Brown, 4 Vet. App. 
428, 432 (1993), the Court observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
However, in May 1988, VA issued a circular on asbestos-
related diseases, providing some guidelines for considering 
compensation claims based on exposure to asbestos, entitled 
Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The 
DVB Circular was rescinded by the Director of the VA's 
Compensation and Pension Service in September 1992, and, at 
that time its contents were added as paragraph 7.68 of Part 
VI of the VA Adjudication Procedure Manual, M21-1 (Manual 
M21-1).

According to Manual M21-1, Part VI, paragraph 7.68, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
therein stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.68, it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.

In the case at hand, the veteran avers that he was exposed to 
asbestos in service while serving aboard ship and wrapping 
asbestos from the bulkhead around him for warmth.  Several VA 
examinations of the veteran have been undertaken in 
connection with the current claim, the most recent of which 
culminated in an opinion that there was evidence consistent 
with asbestosis and asbestos exposure, but without any 
opinion as to the linkage between current disability and in-
service asbestos exposure.  Two private physicians, on the 
other hand, have linked the veteran's asbestosis to in-
service contact with asbestos, but the basis upon which those 
opinions are based is unclear.  The degree to which he was 
exposed to asbestos in post-service years is equally unclear.  
Obtaining further input from the veteran and his private 
medical providers, including copies of their medical records 
pertaining to the veteran, as well as securing additional 
medical input as to the relationship of the veteran's 
asbestosis to his military service, are thus felt to be 
advisable in order to satisfy the VA's duty-to-assist 
obligation, as redefined by the VCAA.

Accordingly, this matter is REMANDED to the RO for completion 
of the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection for asbestosis.  The RO should 
also inform him in writing of his right 
to submit any additional argument and/or 
evidence in support of his claim for 
service connection for asbestosis.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of asbestosis.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he furnish an account of 
his post-service exposure to asbestos, to 
include a complete listing of all post-
service employment and known exposure to 
asbestosis occurring therewith.

4.  Contact should also be made by the RO 
with the veteran in order to ask him to 
provide the names and addresses of those 
VA and non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for asbestosis since his 
discharge from military service, 
including Doctors Levinson, and Ruggiero, 
as well as Mercy Hospital and Allied 
Vocational Hospital, both of Scranton, 
Pennsylvania.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including any films of x-ray films or 
other scans of the lungs for comparison 
purposes.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

5.  The RO should through contact with 
the Maritime Asbestosis Legal Clinic of 
the Jaques Admiralty Law Firm obtain any 
and all medical and administrative 
records developed in connection with the 
veteran's claim for and receipt of monies 
from the UNR Asbestos-Disease Claims 
Trust.  Once obtained, such records must 
be made a part of the claims folder.

6.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
Board of two pulmonologists for the 
purpose of determining the existence, 
date of onset, and etiology of his 
claimed asbestosis.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, a review of past 
films of the chest, if available, as well 
as a comprehensive physical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses, inclusive of asbestosis, if 
any, are then to be fully set forth. 

It is requested that the Board of two 
pulmonologists offer a professional 
opinion, with full supporting rationale, 
as to the following:  

I.  Is there objective evidence 
that the veteran has pulmonary 
asbestosis?  If so, please set 
forth the objective evidence 
used as a basis to make the 
diagnosis?

II.  Whether it is at least as 
likely as not that the 
veteran's asbestosis, if any, 
is the result of in-service 
exposure to asbestos or some 
other in-service event?  Note:  
The veteran had active duty 
from March 1943 to December 
1945 and reported exposure 
while aboard ships and from 
wrapping asbestos from the 
bulkhead around him for warmth.

III.  If the examiners agree or 
disagree with any opinion of 
record, they should specify the 
reasons therefor.

Use by the examiners of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
service connection for asbestosis, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



